Citation Nr: 0824221	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for the residuals of a 
left ankle injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1979 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California, denying the veteran's claims for service 
connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not been afforded a VA examination for her 
multiple sclerosis or the residuals of a left foot injury.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

With this low threshold in mind, the Board notes that a 
December 1986 service medical record indicates that the 
veteran complained of finger pain and numbness that had been 
present for many years with no recent change.  In a February 
1989 service medical note, it is recorded that the veteran 
complained of numbness in her big toes.  Since multiple 
sclerosis is a neurological disorder, the Board finds that 
the veteran's in-service complaints of numbness are 
sufficient to indicate that there "may" be a connection, 
and VA medical examination should be provided to obtain an 
opinion as to the etiology of the veteran's multiple 
sclerosis.  

With respect to the veteran's claim of service connection for 
the residuals of a hairline left ankle fracture, none of the 
McLendon criteria outlined above, with the exception of an 
in-service injury, appear to be met.  However, this only 
means that VA is not required to provide a VA examination to 
the veteran.  Since the case is already being remanded for VA 
examination for multiple sclerosis, and since the veteran's 
service medical records clearly indicate that the veteran 
suffered an injury to her left ankle, the benefit of the 
doubt should be afforded to the veteran.  A VA 
musculoskeletal examination of her left ankle should be 
provided to determine if she has a current disability, and if 
so, whether it is etiologically related to the veteran's 
military service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
neurological examination.  The claims file 
and a copy of this remand must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion as to whether the veteran's 
multiple sclerosis is at least as likely 
as not related to the veteran's military 
service, to include as due to asbestos and 
radiation exposure. 
A complete rationale for the opinion 
expressed must be provided.  

2. The veteran should also be afforded a 
VA musculoskeletal examination of her left 
ankle.  The claims file and a copy of this 
remand must be made available to the 
examiner designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported and correlated to a 
specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Does the veteran currently have any 
disorder of the left ankle?  

(b) If so, is it at least as likely as not 
that the veteran's left ankle disorder is 
related to the veteran's military service, 
to include the hairline fracture sustained 
in service?  

A complete rationale for the opinion 
expressed must be provided.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




